Case 1:17-cv-04819-GBD-BCM Document 526 Filed 03/11/21 Page 1of1

 

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

eek i

SOUTHERN DISTRICT OF NEW YORK i PULCTRONICALLY FILED
we ee ee ee ee ee ee ee ee ee ee ee ee eee et ee ee X } ; i

. Weegg re nnnNanEC eta seecnecams
CAPSTONE LOGISTICS HOLDINGS, INC.: | DATE FILEDMAR 1 7 2071 :
CAPSTONE LOGISTICS, LLC; PINNACLE |
WORKFORCE LOGISTICS, L.L.C., ORDER

Plaintiffs,

17 Civ. 4819 (GBD) (BCM)

-against-

 

PEDRO NAVARRETE; DAVID POFFENBERGER;
STEVEN WILLIS; MARIO ROJAS; HUMANO, LLC,

Defendants.

GEORGE B. DANIELS, District Judge:
For the reasons stated on the record at the March 11, 2021 oral argument, Plaintiffs motion
for terminating sanctions, (ECF No. 494), is DENIED without prejudice. The Clerk of Court is

directed to close the motion at ECF No. 494,

 

Dated: March 11, 2021
New York, New York
SO ORDERED.

a A 7: ~~ ii
bad ne FD ; Dy cos
GEORGE B. DANIELS

UNITED STATES DISTRICT JUDGE

 

 

 
